Exhibit 6
                       DALLAS COUNTY


          AMENDED ORDER OF COUNTY JUDGE CLAY JENKINS
                                Safer At Home Order
                      DATE AMENDED ORDER ISSUED: April 23, 2020

WHEREAS, pursuant to Texas Government Code Section 418.108, Dallas County Judge Clay
Jenkins issued a Declaration of Local Disaster for Public Health Emergency on March 12, 2020,
due to a novel coronavirus now designated SARS-CoV2 which causes the disease COVID-19;

WHEREAS, on March 12, 2020, Judge Jenkins issued an Order in furtherance of his authority to
protect the safety and welfare of the public by slowing the spread of the virus;

WHEREAS, the on-going evaluation of circumstances related to the virus and the updated
recommendations of the Centers for Disease Control and the Texas Department of State Health
Services warrant the March 12, 2020 Order of County Judge Clay Jenkins be amended;

WHEREAS, on March 16, 2020, President Trump acknowledged the gravity of the COVID-19
pandemic, releasing strict new guidelines to limit people’s interactions, including that Americans
should avoid groups of more than 10 people;

WHEREAS, on March 19, 2020, the Dallas County Commissioners Court issued an Order of
Continuance of Declaration of Local Disaster for Public Health Emergency that affirmed the
activation of the Dallas County Emergency Management Plan and extends the Declaration of Local
Disaster until 11:59 p.m. on May 15, 2020, unless rescinded by order of the Commissioners Court.

WHEREAS, on March 24, 2020, the World Health Organization indicated that the United States
has the potential to become the center of the COVID-19 pandemic;

WHEREAS, this Emergency Order is necessary because of the propensity of the virus to spread
person to person and also because the virus is physically causing property damage due to its
proclivity to attach to surfaces for prolonged periods of time;

WHEREAS, this Emergency Order is necessary to protect the lives, health, welfare, and safety of
the County’s residents from the devastating impacts of this pandemic;

THEREFORE, the March 12, 2020, Order of County Judge Clay Jenkins is hereby AMENDED
as follows:

Summary: The virus that causes 2019 Coronavirus Disease (COVID-19) is easily transmitted
through person to person contact, especially in group settings, and it is essential that the spread of
the virus be slowed to protect the ability of public and private health care providers to handle the
influx of new patients and safeguard public health and safety. Because of the risk of the rapid
spread of the virus, and the need to protect the most vulnerable members of the community, this
Order requires all individuals anywhere in Dallas County to shelter in place – that is, stay at home
– except for certain essential activities and work to provide essential business and government
services or perform essential public infrastructure construction, including housing. This Order

                                                  1
                      DALLAS COUNTY


takes effect Noon on April 23, 2020 and will continue through 11:59 p.m. on May 15, 2020, subject
to the limited exceptions and under the terms and conditions more particularly set forth below.

UNDER THE AUTHORITY OF TEXAS GOVERNMENT CODE
SECTION 418.108, DALLAS COUNTY JUDGE CLAY JENKINS ORDERS:

   1. Effective as of Noon on April 23, 2020, and continuing until 11:59 p.m. on May 15, 2020:
              (a) All individuals currently living within Dallas County are ordered to shelter at
                  their place of residence. For the purposes of this Order, residences include
                  hotels, motels, shared rentals, and similar facilities. To the extent individuals
                  are using shared or outdoor spaces, they must at all times as reasonably as
                  possible maintain social distancing of at least six feet from any other person
                  when they are outside their residence. All persons may leave their residences
                  only for Essential Activities, Reopened Services, or to provide or perform
                  Essential Governmental Functions, or to operate Essential Businesses, all as
                  defined in Section 2.
              (b) All businesses operating within Dallas County, except Essential Businesses and
                  Reopened Services as defined in below in Section 2, are required to cease all
                  activities at facilities located within the County except Minimum Basic
                  Operations as defined in Section 2. For clarity, businesses may continue
                  operations consisting exclusively of employees or contractors performing
                  activities at their own residences (i.e. working from home). To the greatest
                  extent possible, all Essential Businesses shall comply with the Social
                  Distancing Rules attached, including maintaining six feet social distancing for
                  both employees and the general public.
              (c) Employees of Essential Businesses and Reopened Services, whose physical
                  presence at the workplace is not essential to operations, are directed to use
                  telecommuting to the fullest extent possible.
              (d) All public or private gatherings of any number of people occurring outside a
                  single household or living unit are prohibited, except as otherwise provided
                  herein. Nothing in this Order prohibits the gathering of members of a household
                  or living unit.
   2. Definitions:
          a. For purposes of this Order, individuals may leave their residence only to perform
              any of the following “Essential Activities”:
                   i. To engage in activities or perform tasks essential to their health and safety,
                      or to the health and safety of their family or household members (for
                      example, obtaining medical supplies or medication, visiting a health care
                      professional, or obtaining supplies need to work from home).
                  ii. To obtain necessary services or supplies for themselves and their family or
                      household members, or to deliver those services or supplies to others (for
                      example, food, pet supply, and any other household consumer products, and
                      products necessary to maintain the safety, sanitation, and essential operation
                      of residences.



                                                2
           DALLAS COUNTY


     iii. To engage in outdoor activity, provided the individuals comply with social
           distancing requirements of six feet (for example, walking, biking, hiking,
           running, golfing, and tennis).
      iv. To perform work providing essential products and services at an Essential
           Business or to otherwise carry out activities specifically permitted in this
           Order.
       v. To care for a family member or pet in another household.
      vi. To move to another residence either in or outside Dallas County.
     vii. To engage in “Essential Travel,” which includes travel for any of the
           following purposes: (1) travel related to the provision of or access to
           Essential Activities, Essential Governmental Functions, Essential
           Businesses, Reopened Services, Essential Critical Infrastructure, and
           Minimum Basic Operation; (2) travel to care for elderly, minors,
           dependents, persons with disabilities, or other vulnerable persons; (3) travel
           to or from educational institutions for purposes of receiving materials for
           distance learning, for receiving meals, and any other related services; (4)
           travel to return to a place of residence from outside the jurisdiction; (5)
           travel required by law enforcement or court order; (6) travel by church staff
           or clergy for the purpose of production of remote delivery of religious
           services and other ministries requiring travel; (7) travel related to attending
           a funeral service; or (8) travel required for non-residents to return to their
           place of residence outside the County.
b. For purposes of this Order, “Reopened Services” means:
        i. Retail services that are not “Essential Businesses” under this Order.
       ii. Effective 12:01 a.m. on Friday, April 24, 2020, Reopened Services shall be
           provided only through pickup, delivery by mail, or delivery to the
           customer’s doorstep. Customers may not enter the premises.
     iii. All Reopened Services shall comply with the following requirements:
               1. All employees must be trained on environmental cleaning and
                   disinfection, hand hygiene, and respiratory etiquette.
               2. All employees must be screened before coming into the business for
                   new or worsening cough; shortness of breath; sore throat; loss of
                   taste or smell; feeling feverish or a measured temperature greater
                   than or equal to 100.0 degrees Fahrenheit; or known close contact
                   with a person who is lab-confirmed to have COVID-19. Any
                   employee who meets any of these criteria must be sent home.
               3. Employers must provide soap and water, or hand sanitizer if no soap
                   or water is available, in the workplace, including all restrooms and
                   food preparation areas.
               4. Employees must wash their hands for at least twenty (20) seconds
                   before beginning work, after each interaction with a customer,
                   before any food preparation, before and after the use of shared items,
                   after any meal or restroom breaks, and immediately prior to the end
                   of the work shift.
               5. All employees must wear face coverings.

                                      3
           DALLAS COUNTY


               6. Employees must maintain at least 6 feet separation from one
                   another.
      iv. All Reopened Services providing services through Retail-to-Go shall
           comply with the following conditions:
               1. All payments shall be done over the phone or internet if possible,
                   and contact shall be minimized if remote payment is not available.
               2. Purchased items shall be delivered by the employee to the backseat
                   or trunk of the customer’s vehicle whenever possible to minimize
                   physical contact with the customer.
               3. Employees must wash or sanitize their hands after each interaction
                   with a customer, and whenever possible, must disinfect any item that
                   came into contact with the customer.
       v. All Reopened Services providing services through delivery to a customer’s
           residence or business shall comply with the following conditions:
               1. All payments shall be done over the phone or internet if possible,
                   and contact shall be minimized if remote payment is not available.
               2. Purchased items shall be delivered by an employee or third-party
                   carrier and delivered to the customer’s residence or business. The
                   employee or third-party carrier may not enter the customer’s house
                   or business.
      vi. All Reopened Services providing services through delivery by mail shall
           comply with the following conditions:
               1. All payments must be done over the phone or internet.
               2. Purchased items shall be delivered by mail without customer
                   contact.
c. For purposes of this Order, “Essential Businesses” means:
        i. Essential Healthcare Operations. Healthcare Operations includes but is
           not limited to hospitals, clinics, dentists, chiropractors, physical therapy,
           optometry offices, pharmacies, pharmaceutical and biotechnology
           companies, other healthcare facilities, healthcare suppliers, mental health
           providers, substance abuse service providers, blood banks, medical
           research, laboratory services, certified doulas, or any related and/or
           ancillary healthcare services. Home-based and residential-based care for
           seniors, adults, or children are also considered healthcare operations.
           Healthcare operations also includes veterinary care and all health and
           welfare services provided to animals. This exemption shall be viewed
           broadly to avoid any impacts to the delivery of healthcare. Healthcare
           operations do not include fitness and exercise gyms, personal training,
           gymnastics studios, and similar facilities. Healthcare operations do not
           include elective medical, surgical, and dental procedures as established in
           accordance with Subsection 1(e) of this Order.
       ii. Essential Governmental Functions. All services provided by local
           governments needed to ensure the continuing operation of the government
           agencies to provide for the health, safety and welfare of the public. Each
           governmental body will determine its Essential Governmental Functions

                                     4
       DALLAS COUNTY


       and identify the employees and/or contractors necessary to the performance
       of those functions. Further, nothing in this order shall prohibit any
       individual from performing or accessing “Essential Governmental
       Functions.” All Essential Governmental Functions shall be performed in
       compliance with social distancing requirements of six feet, to the extent
       possible. This Order does not apply to Federal or State Government.
iii.   Essential Critical Infrastructure. All public and private facilities and
       assets, including both physical and cyber systems, and other functions and
       sectors vital to the security, governance, and public health, safety of Dallas
       County. Critical infrastructure includes, but is not limited to, utilities such
       as electricity, gas, water and wastewater, roads and highways, public
       transportation, solid waste and recycle collection and removal, oil refining,
       roads and highways, public transportation, defense and national security-
       related operations, and manufacturing operations suppling essential items
       to Essential Businesses, Essential Governmental Functions, and Critical
       Infrastructure. All manufacturers and distributors shall comply with the
       Rules for Manufacturers and Distributors set out in Exhibit C. Critical
       Infrastructure employers should implement screening precautions to protect
       employees and all activity shall be performed in compliance with social
       distancing guidelines attached. For reference, the U.S. Department of
       Homeland Security in its Guidance on the Essential Critical Infrastructure
       Workforce,         Version       2.0,      can       be      found        here:
       https://www.cisa.gov/publication/guidance-essential-critical-
       infrastructure-workforce
iv.    Stores that Sell Groceries and Other Essential Supplies. Grocery stores,
       supermarkets, warehouse stores, big-box stores, bodegas, liquor stores,
       convenience stores, and farmers’ markets that sell food products and
       household consumer products (such as cleaning and personal care
       products). This includes stores that sell groceries and also sell other non-
       grocery products. The sale of self-service food items is prohibited. Stores
       that sell groceries and other essential supplies shall comply with the Rules
       for Essential Retail Establishments set out in Exhibit A.
 v.    Restaurants. Restaurants with or without drive-in or drive-through services
       and microbreweries, micro-distilleries, or wineries may only provide take
       out, delivery, or drive-through services as allowed by law. In-person service
       is prohibited. Customers may order and pay inside, but are prohibited from
       waiting inside the restaurant for their food. All food must be brought outside
       to customers. To allow for increased access to restaurants, this Order hereby
       suspends all laws and regulations prohibiting people from walking in a
       drive-through.
vi.    Food Cultivation. Food cultivation, including farming, fishing, and
       livestock.
vii.   Delivery of Groceries and Essential Supplies. Businesses that ship or
       deliver groceries, food, hygiene products, and essential supplies directly to


                                 5
        DALLAS COUNTY


        residences or essential businesses. All businesses that deliver groceries and
        essential supplies shall comply with the rules set out in Exhibit E.
viii.   Transportation. Operation, maintenance, and repair of airlines, taxis, and
        other private transportation providers (such as Uber and Lyft) that provide
        transportation services necessary for the performance of essential activities
        and essential travel.
 ix.    Gas Stations and Businesses Needed for Transportation. Gas stations,
        auto dealers, auto-supply stores, auto-repair, and bicycle repair. Gas stations
        and convenience stores are prohibited from selling self-service food items.
        Gas stations and businesses needed for transportation shall comply with the
        Rules for Essential Retail Establishments set out in Exhibit A.
  x.    Critical Trades. Plumbers, electricians, exterminators, janitors, lawn care
        services, pool cleaners, maintenance and security, and other service
        providers who provide services that are necessary to maintaining the safety,
        sanitation, and essential operations of residences, Essential Businesses,
        Essential Government Functions, and Critical Infrastructure. Critical Trade
        does not include discretionary maintenance or improvements. Union
        representatives and their staff for the purpose of performing critical labor
        union functions, including the maintenance of health and welfare funds and
        checking on the well-being and safety of members.
 xi.    Construction. Construction for public works, residential, commercial, and
        schools. Elective additions and maintenance are prohibited. Protecting
        construction worker from the spread of COVID19 is extremely important
        for their safety and for public health, all construction sites must follow the
        COVID-19 Safety Recommendations issued by the Construction Industry
        Safety Coalition, including, but not limited to, the Rules for Construction
        Industry set out in Exhibit B. Failure to strictly comply with this Order can
        result in penalties described below. Additionally, the general contractor and
        non-compliant subcontractor can be removed from the essential business
        list.
xii.    Professional Services. Professional services, such as legal or accounting
        services, when necessary to assist in compliance with legally mandated
        activities or services necessary to avoid imminent harm to a client. Real
        estate and inspection services, so long as they comply with the rules set out
        in Exhibit F.
xiii.   Financial Institutions. Banks and related depository financial institutions,
        credit unions, insurance companies, title companies, payroll and accounting
        services. Check cashing businesses and pawnshops so long as they comply
        with the rules set out in Exhibit D. A copy of Exhibit D must be prominently
        displayed in each establishment in English and Spanish and a copy must
        also be provided to each customer in the customer’s preferred language.
xiv.    Information Technology Services/Telecommunications Services. IT and
        IT services and their essential service vendors, including the provision of
        essential global, national, and local infrastructure for computing services,
        business infrastructure, communications, and web-based services, and

                                  6
         DALLAS COUNTY


         critical manufacturing, as well as telecommunications services, internet
         access and broadband/communications services.
  xv.    Essential Retail. Laundromats, dry cleaners, and laundry service providers,
         hardware stores, and related facilities. Firearm and ammunition suppliers
         and retailers for purposes of safety and security. Hardware stores and
         business that sell electrical, plumbing, and other materials necessary to
         support Essential Businesses, and Essential Government Functions, and
         Critical Infrastructure. Essential retail establishments shall comply with the
         Rules for Essential Retail Establishments set out in Exhibit A.
 xvi.    Fabric Stores. Stores that sell fabric, for the sole purpose of selling fabric
         and supplies necessary for the creation of fabric cloth coverings and masks
         and supplies necessary for home schooling students. Stores that sell fabric
         shall comply with the Rules for Essential Retail Establishments set out in
         Exhibit A.
xvii.    Hotels and Motels. Hotels and motels, to the extent used for lodging or
         delivery or carry-out food services.
xviii.   Short-Term Rentals. Short-term rental of all or part of a residential
         property to a person who is not a permanent resident is prohibited. Within
         the meaning of this Order, a “permanent resident” is a person who has the
         right to use or possess a room at the residential property for at least 30
         consecutive days, so long as there is no interruption of payment for the
         period. This Order does not prohibit short-term rental to hospital employees
         or other licensed healthcare professionals, military personnel, law
         enforcement personnel, government employees, or Dallas County residents
         who need a place to self-quarantine away from their family and/or
         roommates. Renters currently occupying short-term rental properties shall
         be permitted to complete the current rental contract but are required to
         follow the requirements of this order
 xix.    Providers of Basic Necessities to Economically Disadvantaged
         Populations. Businesses or organizations that provide food, shelter, and
         social services, and other necessities of life for economically disadvantaged
         or otherwise needy individuals.
  xx.    Essential Services Necessary to Maintain Essential Operations of
         Residences or Other Essential Businesses. . Businesses or services that
         supply other Essential Businesses, Essential Government Services, and
         Critical Infrastructure with the support or supplies needed to operate;
         including but not limited to mail, shipping and delivery services,
         warehouse/distribution and fulfillment, storage, moving services, janitorial
         services, laundry services, computer, audio or video electronics, sanitary
         equipment, and medical equipment.. To the extent possible, services shall
         be provided in compliance with Social Distancing Rules attached,
         including distancing of six feet and routine use of hand sanitizer. All
         employers that are common carriers, motor carriers, private carriers,
         shippers, delivery services, moving companies and contract carriers that
                                   7
           DALLAS COUNTY


          load or unload cargo, supplies, equipment or goods at any point located in
          Dallas County shall comply with the rules set out in Exhibit E.
     xxi. Supplies to Work From Home and Home School Students. Businesses
          that supply products needed for people to work from home and stores that
          sell supplies necessary for home schooling students. Stores that sell
          supplies for people to work from home shall comply with the Rules for
          Essential Retail Establishments set out in Exhibit A.
    xxii. Public and Private Education. All schools are closed to in-person
          classroom attendance and shall not recommence before the end of the 2019-
          2020 school year. Public and private educational institutions may operate
          in-person only for the purposes of facilitating distance learning or
          performing essential functions, provided compliance with the Social
          Distancing Rules is maintained.
   xxiii. News Media. Newspapers, television, radio, and other media services.
    xxiv. Childcare Services. Childcare facilities providing services or community
          service providers offering childcare services under the following
          mandatory conditions:
              1. Childcare services shall only be provided to employees of Essential
                  Businesses;
              2. Childcare must be carried out in stable groups of 12 or fewer
                  (“stable” means that the same 12 or fewer children are in the same
                  group each day);
              3. Children shall not change from one group to another;
              4. If more than one group of children is cared for at one facility, each
                  group shall be in a separate room. Groups shall not mix with each
                  other;
              5. Childcare providers shall remain solely with one group of children.
     xxv. Animal Care Services. Animal shelters, veterinary care, and pet food and
          supply stores. Grooming, if necessary for the health and wellbeing of the
          animal. Pet daycare, but only for employees of Essential Businesses. To the
          greatest extent possible, all services must be performed in compliance with
          social distancing requirements of six feet. Pet food and supply stores shall
          comply with the Rules for Essential Retail Establishments set out in Exhibit
          A.
    xxvi. Religious and Worship Services. The Office of the Dallas County Judge
          and the Health Authority strongly encourage religious and worship
          services be provided by audio, video, and teleconference whenever
          possible and that all individuals follow all CDC and County Social
          Distancing Guidelines including the six feet social distancing rule.
   xxvii. Funeral Services. Funeral, mortuary, cremation, burial, cemetery, and
          related services, provided that social distancing of six feet per person is
          maintained to the greatest extent possible.
d. For purposes of this Order, Minimum Basic Operations means the following,
   provided that employees comply with the Social Distancing Rules:

                                    8
                    DALLAS COUNTY


                  i. The minimum necessary activities to maintain the value of the business's
                     inventory, ensure security, process payroll and employee benefits, or for
                     related functions.
                 ii. The minimum necessary activities to facilitate employees of the business
                     being able to continue to work remotely from their residences.
         e. Covering of Nose and Mouth: Because an infected person can transmit the
             COVID-19 virus to others before showing any symptoms, the covering of a
             person’s nose and mouth is necessary to help slow the spread of the virus. Effective
             at 11:59 p.m. on April 17, 2020, to the greatest extent possible all persons over the
             age of two (2) shall wear some form of covering over their nose and mouth, such
             as a homemade mask, scarf, bandana or handkerchief, when patronizing an
             Essential Business or using public transportation pursuant to the rules outlined in
             Exhibit G. Parents and Guardians of children under 10 shall be responsible for
             appropriately masking children pursuant to this Order. To the greatest extent
             possible, all non-medical employees who work at an Essential Businesses or
             perform services that are exempt under this Order must wear face coverings over
             their noses and mouths while performing their work. An owner or operator of an
             Essential Business may refuse admission or service to any individual who fails to
             wear face covering. Wearing a face covering is not a substitute for maintaining 6-
             feet social distancing and hand washing, as these remain important steps to slowing
             the spread of the virus. The enforcement provisions set forth in Section 3 of this
             Order shall not apply to any violation of this provision or Exhibit G and no law
             enforcement officer shall stop, detain, or arrest any person based on any such
             violation.
3.   The Dallas County Sheriff’s Office, the Dallas County Fire Marshal’s Office, and other
     peace officers, are hereby authorized to enforce this Order. A violation of this order may
     be punishable through criminal or civil enforcement. A violation of this Order is a
     misdemeanor punishable by a fine not to exceed $1,000 and/or confinement in jail for a
     term not to exceed 180 days.
4.   Any manufacturer who retools their business for the purpose of manufacturing and
     producing ventilators, masks, personal protective equipment, or any supply necessary for
     Essential Healthcare Operations may apply for an “essential business” exemption under
     this Order. Apply for a business exemption at https://www.dallascounty.org/covid-
     19/ways-to-help.php under the “Apply for an Essential Business Exemption” tab.
5.   All Coronavirus Aid, Relief, and Economic Security Act (CARES Act) Recovery
     Payments to individuals shall be exempt from “garnishment” as that term is described in
     Chapter 63 of the Texas Civil Practice and Remedies Code, except for garnishment for
     child support payments. All CARE Act Payments shall remain exempt from garnishment
     when deposited into an account in a financial institution. This provision is enacted to ensure
     Dallas County residents can use their CARES Act Recovery Payments for their housing,
     food, medical and other essential needs during the COVID-19 emergency period.
6.   All public, private, and commercial laboratories operating within Dallas County and
     performing COVID-19 testing shall report by 5:00 p.m. each day for the prior 24-hour
     period:

                                               9
                   DALLAS COUNTY


       a. The number of COVID-19 tests performed; and
       b. The number of positive COVID-19 tests.
   Reports shall be made to Dallas County Judge Clay Jenkins at
   Clay.Jenkins@dallascounty.org and Dallas County Health and Human Services Director
   Dr. Philip Huang at Philip.Huang@dallascounty.org. Reporting laboratories shall not
   provide names or any other identifiable health information that could be used to identify
   an individual patient.
7. Door-to-door solicitation creates an unnecessary face-to-face situation for residents who
    are home in greater numbers due to the closure of schools and businesses, potentially
    endangering the health of residents. Under this Order, door-to-door solicitation is
    prohibited, including the leaving of written materials on the door or mailbox of a residence.
    This provision does not apply to any business in the grocery supply chain or any non-profit
    providing community resources for those effected by the coronavirus. Nothing in this Order
    prohibits utility companies or government agencies from contacting individuals at their
    residences to perform their normal business functions.
8. Employers shall not implement any rules making a negative COVID-19 test or a note from
    a healthcare provider a requirement before a COVID-19 recovered employee can return to
    work.
9. Under this Order, no person shall sell any of the following goods or services for more than
    the regular retail price the person charged for the goods or services on March 16, 2020,
    except where an increased retail price is the result of increased supplier or other costs
    (including the loss of supplier supporting funds):
        a. groceries, beverages, toilet articles, and ice;
        b. restaurant, cafeteria, and boarding-house meals; and
        c. medicine, pharmaceutical and medical equipment, and supplies.
10. Grocery stores, supermarkets, warehouse stores, hospitals, and medical facilities are
    experiencing high levels of demand for a large number of products, requiring more
    deliveries from manufacturers and distribution centers to serve their customers. A number
    of Texas cities and local associations have implemented restrictions on delivery hours to
    stores to mitigate truck noise and traffic. Due to the need to deliver products as quickly and
    efficiently as possible during this critical timeframe, this Order hereby suspends all
    delivery hour restrictions for transport to or from any entity involved in the selling or
    distribution of food products, medicine, or medical supplies in Dallas County for the next
    60 days.
11. Due to increased demand for bath or toilet tissue resulting from stock up buying and
    individuals who purchase for resale, a mandatory limit on toilet paper sales is instituted
    until the supply chain meets the demand or two weeks, whichever comes first. All sales of
    bath or toilet tissue occurring in Dallas County are limited to the greater of: (a) twelve (12)
    rolls per purchase or (b) one (1) package per purchase. This provision does not apply to the
    sale of bath or tissue paper to a government organization or essential business.
12. Due to the public health emergency, the Office of the Dallas County Judge hereby advises
    the Dallas County Justices of the Peace to suspend eviction hearings and writs of

                                              10
                     DALLAS COUNTY


      possession for at least the next 60 days to prevent renters from being displaced. Nothing in
      the moratorium relieves tenants of liability for unpaid rent. Landlords should cap late fees
      for delayed payment of rent at fifteen dollars ($15) per month.
  13. If someone in a household has tested positive for coronavirus, the household is ordered to
      isolate at home. Members of the household cannot go to work, school, or any other
      community function, except for workers included in Essential Healthcare Operations who
      may continue to work in accordance with CDC guidance.
  14. Nursing homes, retirement, and long-term care facilities are instructed by this Order to
      prohibit non-essential visitors from accessing their facilities unless to provide critical
      assistance or for end-of-life visitation.
  15. Public and private schools and institutions of higher education are instructed by this Order
      to provide a safety plan to Dallas County Office of Homeland Security and Emergency
      Management 72 hours before students return to a classroom setting.
  16. Additionally, the Office of the Dallas County Judge and the Health Authority instructs all
      employees to remain at home if sick. Employees of private businesses and nonprofits with
      six (6) or more employees in the City of Dallas can use their paid sick leave when they are
      sick or to care for sick family members.
  17. This Order shall be in effect until 11:59 p.m. on April 30, 2020, or until it is either
      rescinded, superseded, or amended pursuant to applicable law.
  18. The County of Dallas must promptly provide copies of this Order by posting on the Dallas
      County Health and Human Services website. In addition, the owner, manager, or operator
      of any facility that is likely to be impacted by this Order is strongly encouraged to post a
      copy of this Order onsite and to provide a copy to any member of the public asking for a
      copy. If any subsection, sentence, clause, phrase, or word of this Order or any application
      of it to any person, structure, gathering, or circumstance is held to be invalid or
      unconstitutional by a decision of a court of competent jurisdiction, then such decision will
      not affect the validity of the remaining portions or applications of this Order.

IT IS SO ORDERED

CLAY JENKINS
DALLAS COUNTY JUDGE




                                              11
                       DALLAS COUNTY


                                          EXIBIT A

                               Rules for Essential Retailers
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus and protective measures to be taken in all establishments.
Definition of Essential Retailers.
1. Stores that Sell Groceries and Other Essential Supplies. Grocery stores, supermarkets,
   warehouse stores, big-box stores, bodegas, liquor stores, convenience stores, and farmers’
   markets that sell food products and household consumer products (such as cleaning and
   personal care products). This includes stores that sell groceries and also sell other non-grocery
   products.
2. Gas Stations and Businesses Needed for Transportation. Gas stations, auto dealerships, auto-
   supply stores, auto-repair, and bicycle repair.
3. Other Essential Retailers. Stores that sell supplies necessary for the creation of fabric cloth
   coverings and masks and supplies necessary for home schooling students. Pet food and supply
   stores. Laundromats, dry cleaners, and laundry service providers, hardware stores, and related
   facilities. Firearm and ammunition suppliers and retailers for purposes of safety and security.
   Hardware stores and business that sell electrical, plumbing, and other materials necessary to
   support Essential Businesses, and Essential Government Functions, and Critical Infrastructure.
Safety Rules for All Essential Retailers. All employers involved in essential retail activity must
follow the requirements set forth in the rules below:
1. All employees must take their temperature at their residence before going to an Essential
   Retailer. If an employee has a temperature above 99.6 degrees Fahrenheit, then they are
   prohibited from going to work and must remain at their residence;
2. To the greatest extent possible and as equipment becomes available, an Essential Retailer must
   implement a system whereby supervisors must check the temperature of all employees with a
   forehead thermometer before the employee begins work. If an employee has a temperature
   above 99.6 degrees Fahrenheit, then they are not permitted to work and must be sent home
   immediately;
3. Gatherings during meals or breaks are prohibited;
4. Employees must keep a 6 foot distance between people at all times, unless the work being
   performed requires multiple individuals for the safety of the employees;
5. Employers must allow non-essential personnel to work from home when possible;
6. Employers must provide soap and water, or hand sanitizer if no soap or water is available, in
   the workplace, including all restrooms and food preparation areas. Ensure that adequate
   supplies are maintained;




                                                12
                       DALLAS COUNTY


7. Employees must wash their hands for at least twenty (20) seconds before beginning work,
    before any food preparation, before and after the use of shared items, after any meal or restroom
    breaks, and immediately prior to the end of the work shift.
8. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be provided
    so employees may follow hygiene guidelines;
9. There shall be no adverse action taken against an employee who has, due to possible exposure
    to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to
    work because the employee has a temperature of 99.6 degrees or higher; and (3) requested to
    use paid sick leave under the employer’s policy; and
10. Employers must designate both a member of management as the COVID-19 Safety Monitor
    and a senior hourly worker (that is not a member of management) as the COVID-19 Vice
    Safety Monitor at each store to have the authority to work together to enforce these rules.
    Employers in unionized workplaces should consult with the employee’s representatives on this
    designation.

General Rules for Essential Retailers.
   1. Employers shall implement an organized line system where employees, customers, and
      other persons are not less than six feet apart at all times;
   2. To the greatest extent practicable, designate shopping times for at risk populations (seniors,
      pregnant people, and people with underlying health conditions);
   3. To the greatest extent possible, implement a system to restrict the number of customers
      who are physically present at an Essential Retailer so that six foot spacing may be
      maintained;
   4. Employers shall implement purchase limits on high-demand items (toilet paper, soap, hand
      sanitizer). These purchase limits do not apply to a government organization or essential
      business;
   5. To the greatest extent possible, employers shall offer pick up services or delivery services
      of grocery items and other essential supplies; and
   6. Self-service food stations are prohibited. Self-service stations are defined as items that
      customers use common serving utensils to serve themselves, including but not limited to,
      salad bars, hot dog stands, self-service bulk food items, and other related food items. This
      section does not apply to self-checkout stations, so long as the checkout stations are cleaned
      at least every 30 minutes.


Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any essential
retailer who fails to strictly comply with these rules can be removed from the essential business
list and prohibited from operating in Dallas County.




                                                 13
                      DALLAS COUNTY


                                        EXHIBIT B
                          Rules for the Construction Industry
Reason for Construction Rules. The purpose of these rules is to outline the steps that every
employer and employee must take to reduce the risk of exposure to COVID-19. The rules
describe how to prevent worker exposure to coronavirus, protective measures to be taken on the
jobsite, and cleaning and disinfecting procedures.
Construction as Critical Infrastructure. The Order classified construction for public works,
residential, commercial, and schools as critical infrastructure. Elective additions and
maintenance are prohibited.
Requirements for Construction. All employers involved in construction activity must follow
the requirements set forth in the COVID-19 Safety Recommendations issued by the Construction
Industry Safety Coalition, including the rules below:
   1. All workers and contractors (hereafter referred to as “workers”) must take their temperature
       at their residence. If a worker has a temperature above 99.6 degrees Fahrenheit, then they
       are prohibited from going to work and must remain at their residence;
   2. To the greatest extent possible, implement a system whereby supervisors must check the
       temperature of all workers and contractors with a forehead thermometer before the worker
       begins work. If n worker or contractor has a temperature above 99.6 degrees Fahrenheit,
       then they are to be sent home immediately;
   3. To the greatest extent possible, shift work must be implemented such that each shift shall
       have no more than fifty percent (50%) of the workers who were on shift on March 16,
       2020. Once assigned to a shift, workers shall not change from one shift to another;
   4. To the greatest extent possible, limit crossover of subcontractors;
   5. Gatherings during meals or breaks are prohibited;
   6. Workers must keep a 6 foot distance between people at all times, unless the work being
       performed requires multiple individuals for the safety of the workers;
   7. Workers must not use a common water cooler. Employers shall provide individual water
       bottles or instruct workers to bring their own;
   8. Employers must allow non-essential personnel to work from home when possible;
   9. Employers must provide soap and water and hand sanitizer in the workplace, including all
       restrooms. Ensure that adequate supplies are maintained;
   10. If running water is available at the site, workers must wash their hands for at least twenty
       (20) seconds before beginning work, when they remove gloves, and before and after the
       use of shared items such as tools or multi-user devices, before and after any meal or
       restroom breaks, and when their shift or work time ends.
   11. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
       provided so workers may follow hygiene guidelines;
   12. Employers must provide one (1) working flushing toilet for every fifteen (15) workers on
       site or one (1) outdoor portable toilet for every 10 workers on site;
   13. There shall be no adverse action taken against a worker who has, due to possible
       exposure to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not
                                               14
                      DALLAS COUNTY


       reported to work because the worker has a temperature of 99.6 degrees or higher; and (3)
       requested to use paid sick leave under the employer’s policy; and
   14. Employers must designate a COVID-19 safety monitor on each site who has the authority
       to enforce these rules;


Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any general
contractor or subcontractor who fails to strictly comply with these rules can be removed from the
essential business list and prohibited from operating in Dallas County.




                                               15
                       DALLAS COUNTY


                                         EXHIBIT C
                       Rules for Manufacturers and Distributors
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus, protective measures to be taken on the jobsite, and cleaning and
disinfecting procedures.
Definition of Critical Manufacturers and Distributors. This Order defines Critical
Manufacturing and Distribution as the industries listed in the U.S. Department of Homeland
Security in its Guidance on the Essential Critical Infrastructure Workforce, Version 2.0.
Rules for Manufacturers and Distributors. All employers involved in critical manufacturing
and distribution activity must follow the requirements set forth in the rules below:
1. All employees must take their temperature at their residence before going to work at a
    manufacturing or distribution center. If a worker has a temperature above 99.6 degrees
    Fahrenheit, then they are prohibited from going to work and must remain at their residence;
2. To the greatest extent possible and as equipment becomes available, employers must
    implement a system whereby supervisors check the temperature of all employees before the
    employee begins work. If an employee has a temperature above 99.6 degrees Fahrenheit, then
    they are not permitted to work and must be sent home immediately;
3. Gatherings during meals or breaks are prohibited;
4. Employees must keep a six (6) foot distance between people at all times, unless the work being
    performed requires multiple individuals for the safety of the employees;
5. To the extent practicable, employers shall adjust shift timing to allow for greater physical
    distance between employees;
6. Employers must allow non-essential personnel to work from home when possible;
7. Employers must provide soap and water, or hand sanitizer if no soap or water is available, in
    the workplace, including all restrooms. Employers shall ensure that adequate supplies of soap
    and hand sanitizer are maintained;
8. Employees must wash their hands for at least twenty (20) seconds before beginning work,
    before any food preparation, before and after the use of shared items, after any meal or restroom
    breaks, and immediately prior to departing the work site.
9. Employers shall discourage employees from sharing work tools when possible.
10. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be provided
    so employees may follow hygiene guidelines;
11. There shall be no adverse action taken against an employee who has, due to possible exposure
    to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to
    work because the worker has a temperature of 99.6 degrees or higher; and (3) requested to use
    paid sick leave under the employer’s policy; and
12. Employers must designate both a member of management as the COVID-19 Safety Monitor
    and a senior hourly employee (that is not a member of management), or a non-management


                                                 16
                      DALLAS COUNTY


   employee if an hourly employee is not available, as the COVID-19 Vice Safety Monitor at
   each site to have the authority to work together to enforce these rules. Employers in unionized
   workplaces should consult with the employee’s representatives on this designation.


Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any
manufacturer and distributor who fails to strictly comply with these rules can be removed from the
essential business list and prohibited from operating in Dallas County.




                                               17
                       DALLAS COUNTY


                                         EXHIBIT D

                              Rules for Financial Institutions
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus, protective measures to be taken on the jobsite, and cleaning and
disinfecting procedures.
   1. Check Cashing Businesses
Application. For the purpose of this Order, “Check Cashing Business” means a person or entity
that for compensation engages, in whole or in part, in the business of cashing checks, drafts, money
orders, traveler’s checks or other instruments for the transmission or payment of money. This
Order does not apply to a retail seller engaged primarily in the business of selling consumer goods,
including consumables, to retail buyers that cash checks or issue money orders as a service to its
customers that is incidental to its main purpose or business.

Interest and Fees. Fees shall not exceed 2% of the amount of the check, draft, or money order, or
$2, whichever is greater. Interest on a loan or advance of money shall not exceed 15% per annum
of the total amount of the advance, provided that total fees associated with the loan do not exceed
$75, regardless of the name or type of charge. A check cashing business may charge only those
charges expressly authorized in this Order in connection with a loan or advance issued.

Safety Rules. All check cashing businesses must follow the requirements set forth in the rules
below:
    a) All employees must take their temperature at their residence before going to work. If an
       employee has a temperature above 99.6 degrees Fahrenheit, then they are prohibited from
       going to work and must remain at their residence;
    b) To the greatest extent possible and as equipment becomes available, employers must
       implement a system whereby supervisors must check the temperature of all workers and
       contractors with a forehead thermometer before the worker begins work. If a worker has a
       temperature above 99.6 degrees Fahrenheit, then they are to be sent home immediately;
    c) Employees must keep a 6 foot distance between people at all times, unless the work being
       performed requires multiple individuals for the safety of the workers;
    d) Employers shall restrict the number of customers physically present in the store to only
       those people necessary to complete the transaction as determined by the customer. All other
       individuals must remain outside the store while the transaction is completed;
    e) Employers must allow non-essential personnel to work from home when possible;
    f) Employers must provide soap and water, or hand sanitizer if no soap or water is available,
       in the workplace, including all restrooms and food preparation areas. Employers must
       ensure that adequate supplies are maintained;
    g) Employees must wash their hands for at least twenty (20) seconds before beginning work,
       before any food preparation, before and after the use of shared items, after any meal or
       restroom breaks, and immediately prior to the end of the work shift;

                                                18
                      DALLAS COUNTY


   h) Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
      provided so workers may follow hygiene guidelines; and
   i) There shall be no adverse action taken against a worker who has, due to possible exposure
      to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to
      work because the worker has a temperature of 99.6 degrees or higher; and (3) requested to
      use paid sick leave under the employer’s policy.

   2. Pawnshops
Application. These rules apply to all locations or premises at which a pawnbroker regularly
conducts business.
Interest and Fees. Interest on a loan of money extended pursuant to a pawn transaction shall not
exceed 15% per annum of the total amount of the advance, provided that total fees associated with
the loan do not exceed $75, regardless of the name or type of charge. A pawnshop may charge
only those charges expressly authorized in this Order in connection with a pawnshop loan.
Minimum Term Length. A pawnshop shall hold the goods pledged as collateral for at least 120
days after the end of the Emergency Declaration issued by Judge Jenkins or the end of the
Emergency Declaration issued by Governor Abbott, whichever is later.
Safety Rules. All pawnshops must follow the requirements set forth in the rules below:
   a) All employees must take their temperature at their residence before going to work. If an
       employee has a temperature above 99.6 degrees Fahrenheit, then they are prohibited from
       going to work and must remain at their residence;
   b) To the greatest extent possible and as equipment becomes available, employers must
       implement a system whereby supervisors must check the temperature of all workers and
       contractors with a forehead thermometer before the worker begins work. If a worker has a
       temperature above 99.6 degrees Fahrenheit, then they are to be sent home immediately;
   c) Employees must keep a 6 foot distance between people at all times, unless the work being
       performed requires multiple individuals for the safety of the workers;
   d) Employers shall restrict the number of customers so that only one customer is physically
       present in the store at a time;
   e) Employers must allow non-essential personnel to work from home when possible;
   f) Employers must provide soap and water, or hand sanitizer if no soap or water is available,
       in the workplace, including all restrooms and food preparation areas. Employers must
       ensure that adequate supplies are maintained;
   g) Employees must wash their hands for at least twenty (20) seconds before beginning work,
       before any food preparation, before and after the use of shared items, after any meal or
       restroom breaks, and immediately prior to the end of the work shift;
   h) Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
       provided so workers may follow hygiene guidelines; and
   i) There shall be no adverse action taken against a worker who has, due to possible exposure
       to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to


                                                19
                       DALLAS COUNTY


       work because the worker has a temperature of 99.6 degrees or higher; and (3) requested to
       use paid sick leave under the employer’s policy.

   3) Enforcement
Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any financial
institution who fails to strictly comply with these rules can be removed from the essential business
list and prohibited from operating in Dallas County.




                                                20
                      DALLAS COUNTY


                                        EXHIBIT E

     Rules for Common Carriers, Shipper, Delivery Services, and Related
                               Companies
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus, protective measures to be taken on the jobsite, and cleaning and
disinfecting procedures.
Definition of Common Carriers. All employers which are common carriers, motor carriers,
private carriers, shippers, delivery services, moving companies and contract carriers which load or
unload cargo, supplies, equipment or goods at any point located in Dallas County.
Rules for Common Carriers. All employers involved in trucking, shipping, delivery and moving
services, and related industries must follow the requirements set forth in the rules below:
   1. All employees must take their temperature at their residence before going to work. If a
       worker has a temperature above 99.6 degrees Fahrenheit, then they are prohibited from
       going to work and must remain at their residence;
   2. To the greatest extent possible and as equipment becomes available, employers must
       implement a system whereby supervisors check the temperature of all employees before
       the employee begins work. If an employee has a temperature above 99.6 degrees
       Fahrenheit, then they are not permitted to work and must be sent home immediately;
   3. Gatherings during meals or breaks are prohibited;
   4. Employees must keep a six (6) foot distance between people at all times, unless the work
       being performed requires multiple individuals for the safety of the employees;
   5. To the extent practicable, employers shall adjust shift timing to allow for greater physical
       distance between employees, including coordination between dispatch and scheduling so
       that there is no overlap between crews traveling to different locations;
   6. Employers must allow non-essential personnel to work from home when possible;
   7. Employers must provide soap and water, or hand sanitizer if no soap or water is available,
       in the workplace, including all restrooms. Employers shall ensure that adequate supplies of
       soap and hand sanitizer are maintained. Hand sanitizer must be available in each vehicle;
   8. Workers must wash their hands for at least twenty (20) seconds before beginning work,
       before any food preparation, before and after the use of shared items, after any meal or
       restroom breaks, and immediately prior to the end of the work shift;
   9. Employers must ensure that employees use gloves when handling shared tools or
       equipment (such as dollies, dock plates, and controls) and that employees wash their hands
       for at least 20 seconds after handling such tools or equipment;
   10. To the greatest extent possible, drivers and other personnel should stay in their vehicles
       while the vehicles are being loaded and unloaded, unless required for employee safety;



                                                21
                      DALLAS COUNTY


   11. To the greatest extent possible, receipts, bills of lading, acknowledgements and other such
       documentation should be electronic so as minimize the need for personnel to physically
       sign and exchange documents;
   12. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
       provided so workers may follow hygiene guidelines;
   13. There shall be no adverse action taken against a worker who has, due to possible exposure
       to coronavirus, (1) been quarantined or advised to self-quarantine; (2) has not reported to
       work because the worker has a temperature of 99.6 degrees or higher; and (3) requested to
       use paid sick leave under the employer’s policy; and
   14. Employers must designate both a member of management and an employee who is not a
       member of management COVID-19 safety monitors at each of the business’s warehouses,
       yards or other locations who have the authority to work together to enforce these rules.
       Employers in unionized workplaces should consult with the employee’s representatives on
       this designation.
Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any common
carrier or related business who fails to strictly comply with these rules can be removed from the
essential business list and prohibited from operating in Dallas County.




                                               22
                      DALLAS COUNTY


                                        EXHIBIT F

                               Rules for Real Estate Agents
Reason for Rules. The purpose of these rules is to outline the steps that every Agent/Employee
must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent exposure
to coronavirus and protective measures to be taken in all real estate showing.
Definition of Real Estate Activity. For the purposes of this Order, real estate activity includes
any activity governed by the Texas Real Estate License Act, the Inspector Act, the Residential
Service Company Act, and the Timeshare Act.
Safety Rules for All Real Estate Agents/Employees. All realtors and their employees involved
in essential real estate activity must follow the requirements set forth in the rules below:
   1. Open Houses are prohibited;
   2. All realtors and their employees (hereafter referred to as “realtors”) must take their
      temperature at their residence prior to any real estate showing. If an agent has a temperature
      above 99.6 degrees Fahrenheit, they are prohibited from participating in any real estate
      showings and must remain at their residence;
   3. Realtors and clients must travel to showings in separate vehicles;
   4. Realtors, clients, and homeowners must follow the six-foot social distancing rule at all
      times;
   5. Realtors and staff should limit in person contact and conduct business remotely as much
      as possible;
   6. Realtors must wear a protective mask and provide new, unused protective masks to clients
      when touring a site;
   7. Employers must designate a COVID-19 safety monitor at each real estate office who has
      the authority to enforce these rules;

Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any realtor who
fails to strictly comply with these rules can be removed from the essential business list and
prohibited from operating in Dallas County.




                                                23
                       DALLAS COUNTY


                                        EXHIBIT G
                        Guidance on Covering Nose and Mouth

A significant percentage of individuals with the COVID-19 virus lack symptoms. Because an
infected person can transmit the virus to others before showing any symptoms, the covering of a
person’s nose and mouth when visiting an Essential Business is necessary to help prevent the
spread of COVID-19. This is consistent with the findings of the CDC and Dallas County Health
Authority.

Staying home is the best way to help reduce the spread of the virus, but if an individual must leave
their place of residence to visit an Essential Business, wearing a fabric face mask shall be used as
outlined in this Order. Wearing a face covering is not a substitute for maintaining 6-feet social
distancing and hand washing, as these remain important steps to slowing the spread of the virus.
The face coverings recommended are not surgical masks or N-95 respirators, which are critical
supplies that must continue to be reserved for healthcare workers and first responders.

The public in general and Essential Business employees shall comply with the following:
   A. To the greatest extent possible, all persons over the age of two (2) shall wear some form of
      covering over their nose and mouth, such as a homemade mask, scarf, bandana or
      handkerchief, when:
          1) patronizing an Essential Business; and
          2) using public transportation, taxis, or ride shares.
   B. This section shall not apply to persons that are:
          1) riding in a personal vehicle;
          2) that are alone in a separate single space;
          3) that are in the presence only of other members of their household or residence;
          4) engaging in outdoor activity;
          5) eating; or
          6) when wearing a covering poses a greater mental or physical health, safety or
             security risk such as anyone who has trouble breathing, or is unconscious,
             incapacitated or otherwise unable to remove the cover without assistance.

Children under the age of two (including infants) should not wear cloth face coverings. Those
between the ages of two and nine should use them but under adult supervision to ensure that the
child can breathe safely and avoid choking or suffocation. Children with breathing problems
should not wear a face covering. Parents and Guardians of children under 10 shall be responsible
for appropriately masking children pursuant to this Order.

All COVID-19 Suspected Positives, those currently being tested, and untested individuals with
cough and/or fever, and household members of same category of individuals shall not leave their
residence without a mask or cloth face covering to prevent the spread to others.


                                                24
                      DALLAS COUNTY


To the greatest extent possible, all individuals working for an Essential Business must wear a mask
or cloth face covering whenever in public and whenever performing job duties in the presence of
others. To the greatest extent possible, employers shall provide employees with a mask or face
covering. An owner or operator of an Essential Business may refuse admission or service to any
individual who fails to wear face covering.

Medical grade (N95) and surgical masks should be reserved and used only by medical
professionals and first responders. Cloth face coverings are not intended for use by healthcare
workers, first responders, and others whose work requires close contact with people who are ill.

Cloth coverings should be made in accordance with CDC Guidance, which can be found here:
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/diy-cloth-face-coverings.html




                                                25
                      DALLAS COUNTY


                         DCHHS Social Distancing Rules
1) Vulnerable Populations: Limit Outings
    Vulnerable populations include people who are:
         o 60 years old and older.
         o People with certain health conditions such as heart disease, lung disease, diabetes,
             kidney disease and weakened immune systems.
    For vulnerable populations, don’t go to gatherings unless it is essential. Stay home. Avoid
      people who are sick.

2) Workplace and Businesses: Minimize Exposure
    Suspend nonessential employee travel.
    Ensure employees practice social distancing and do not work within six feet of one
      another.
    Urge essential employees to stay home when they are sick and maximize flexibility in
      sick leave benefits.
    Do not require a doctor’s note for employees who are sick.
    Maximize telecommuting options.
    Persons who need to be at work to provide essential services of great benefit to the
      community must take steps in their workplace to minimize risk.

3) Cancel Non-essential Events
     Cancel non-essential events.
     Do not attend any events or gatherings if sick.
     For events that aren’t cancelled, we recommend:
          o Having hand washing capabilities, hand sanitizers and tissues available.
          o Frequently cleaning high touch surface areas like counter tops and hand rails.
          o Finding ways to implement social distancing.

4) Schools: Safety First
     Do not have your child attend school if sick.
     If you have a child with chronic health conditions, consult the child’s doctor about school
       attendance.
     Schools should equip all classrooms with hand sanitizers and tissues.
     Recommend rescheduling or cancelling events that are not essential.
     Explore remote teaching and online options to continue learning.
     Schools should develop a plan for citywide school closures, and families should prepare
       for further closures.

5) Transit: Cleaning and Protection
     Increase cleaning of vehicles and high touch surface areas.
     Provide hand washing/hand sanitizers and tissues in stations and on vehicles.
     Ensure social distancing practices are implemented to the full extent possible.


                                               26
                       DALLAS COUNTY




6) Health Care Settings: Avoid as possible, protect the vulnerable
     Long-term care facilities should have a COVID-19 plan in accordance with CDC or state
       guidelines.
     Long-term care facilities should restrict all visitation except for certain compassionate
       care situations, such as end of life situations.
     The general public should avoid going to medical settings such as hospitals, nursing
       homes and long-term care facilities, even if you are not ill.
     If you are ill, call your health care provider ahead of time, and you may be able to be
       served by phone.
     Do not visit emergency rooms unless it is essential.
     Follow guidance and directions of all facilities.

7) Everyone: Do your part
The best way for all Dallas County residents to reduce their risk of getting sick, as with seasonal
colds or the flu, still applies to prevent COVID-19:
     Wash hands with soap and water for at least 20 seconds.
     Cough or sneeze into your elbow or a tissue. Throw the tissue in the trash.
     Stay home if you are sick.
     Avoid touching your face.
     Try alternatives to shaking hands, like an elbow bump or wave.
     If you have recently returned from a country, state or region with ongoing COVID-19
       infections, monitor your health and follow the instructions of public health officials and
       CDC guidance.

You can also prepare for the disruption caused by an outbreak. Preparedness actions include:
    Prepare to work from home if that is possible for your job, and your employer.
    Make sure you have a supply of all essential medications for your family.
    Prepare a child care plan if you or a caregiver are sick.
    Make arrangements about how your family will manage school closures.
    Plan for how you can care for a sick family member without getting sick yourself.
    Take care of each other and check in by phone with friends, family and neighbors that are
      vulnerable to serious illness or death if they get COVID-19.
    Keep common spaces clean to help maintain a healthy environment for you and others.
      Frequently touched surfaces should be cleaned regularly with disinfecting sprays, wipes
      or common household cleaning products.




                                                27
